DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hafen, US Patent Publication No. 20170234636 or, in the alternative, under 35 U.S.C. 103 as obvious over Hafen in view of Deng et al., hereafter Deng, US Patent Publication No. 2019/0003804.

Alternatively regarding claim 1, Hafen discloses the claimed invention and one of ordinary skill in the art would recognize that although Hafen does not explicitly disclose a power generation element, the disclosure of Hafen is sufficient to imply that an element for generating power is required and is present as part of the invention of Hafen. Nonetheless, Deng provides a clear teaching of a similar smart enable firearm and specifically teaches an energy harvesting mechanism 862 which is used to provide power for storage or executing a function of the firearm as taught in [0066].
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the mechanism which allows Hafen to recharge the 
Regarding claim 2, Hafen alone, or in combination with Deng, further discloses the electronic locking system is configured to prevent the firearm from firing based on a geographic location of the firearm (Hafen [0022] discloses locking or unlocking the gun based on physical location)
Regarding claim 3, Hafen alone, or in combination with Deng, further discloses a wireless communication 15system (Hafen [0012-0013] discloses several examples of wireless networks) 
Regarding claim 4, Hafen alone, or in combination with Deng, further discloses the wireless communication system is configured to receive a wireless signal as a result of geographic location of the firearm (Hafen [0022] discloses GPS system used to lock or unlock the firearm. GPS is a wireless signal and the firearm would necessarily have to receive the signal in order to execute locking or unlocking the gun).
  Regarding claim 2, Hafen alone, or in combination with Deng, further discloses at least one of an inertial navigation system, a system in communication with a satellite-based positioning system ( Hafen [0022] discloses GPS and [0012-0013] discloses satellite based 
Regarding claim 6, Hafen as modified by Deng further discloses a processor (Deng 210) configured to 25process information provided by the wireless signal (Deng discloses processing units 210 execute processes on the firearm and [0156] further discloses processors for processing information and executing commands).  
Regarding claim 13, Hafen as modified by Deng further discloses a firearm (Hafen 110) including the electronic locking system of claim 1.  
Regarding claim 14, Hafen as modified by Deng further discloses the electronic locking system further comprises: 25a rechargeable battery (Hafen [0038] and Deng 12) included in the power source and configured to store at least some of the electrical energy generated by the power generation element (Hafen [0038] and Deng [0050] discloses a battery charger 166 and therefore the battery of Deng is configured to store electrical energy from a power generation element); and a voltage regulator (Deng 170) configured to provide an output voltage from the electrical energy generated by the power generation element (Deng [0052]).
	Regarding claim 15, the combination of Hafen as modified by Deng discloses an electronic locking system for a gun which renders the method steps obvious since such would have been an obvious manner of using the system.

Claims 7-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafen as modified by Deng in view of Stewart et al., hereafter Stewart, US Patent Publication No. 2014/0360073.

Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define how the solenoid of Hafen operates similar to that as taught by Stewart in order to clearly define how the firearm of Hafen operates to move between an enable or unlocked second position and disabled or locked first position. Furthermore, Stewart provides a clear teaching of a structure which provides a reliable safety mechanism that allows the user to define parameters by which a firearm should be rendered disabled or locked or enabled and unlocked which is relevant to the disclosure of Hafen and Deng in a manner that one of ordinary skill in the art would have seen it as a matter of obviousness to include such a well-known structure.

Regarding claim 9, Hafen as modified by Deng and Stewart further discloses the actuator includes at least one of a linear actuator, a rotary actuator, a solenoid (Hafen [0017] and Stewart 34), a motor and a MEMS device.  
Regarding claim 10, Hafen as modified by Deng and Stewart further discloses electrical energy stored by the power 10source is employed to change a state of the electronic locking system from the first state to the second state (A solenoid is known in the art to require electrical energy to operate as evidenced by Stewart teaching the solenoid is an electrical-mechanical trigger safety gating means. Hafen as modified by Deng clearly utilizes the battery power source to power the electrical functions of the smart gun and therefore the solenoid of Hafen would be reasonably included in the controlled electrical functions)  
Regarding claims 18 and 19, the combination of Hafen as modified by Deng and Stewart discloses an electronic locking system for a gun which renders the method steps obvious since such would have been an obvious manner of using the system.

s 11-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafen as modified by Deng in view of Walther, Foreign Patent Reference DE102007062648.
Regarding claims 11-12, Hafen as modified by Deng discloses the claimed invention but does not specifically disclose how a power generation element (330) is coupled to an element of the operating mechanism (slide 340) that allows a user to manually 15cycle the operating mechanism without firing the firearm (one of ordinary skill in the art would recognize that a firearm slide can be cycled without firing the firearm) or a mechanical element (311) configured to couple the power generation element to the operating mechanism such that the power generation element generates electricity when the operating mechanism is cycled 20manually. Nonetheless, Walther teaches a device for generating energy in a firearm, the device having a power generation element (330) which functions with a mechanical element (311) of the operating mechanism (340) such that power is generated when the operating mechanism is cycled (Abstract).
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Hafen to have an energy harvesting device similar to that as taught by Walther to perform the function of recharging the power source during cycling of the firearm in order to provide an inexhaustible device for generating electrical energy in a firearm that does not need to be renewed or externally reloaded as taught by Walther in the third paragraph of the Description section of the provided translation. 
Furthermore, it would have been obvious to one of ordinary skill in the art that the slide of a firearm is able to be manually cycled without firing the pistol and the power generating 

Regarding claims 16 and 17, the combination of Hafen as modified by Deng and Walther discloses an electronic locking system for a gun which renders the method steps obvious since such would have been an obvious manner of using the system

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641